DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 4/20/2022 is acknowledged.
Applicant amended claims 1, 10, 17, and 20.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Kuroda et al. (US 2010/0181547), discloses 10a first source region 25P (Fig. 4, paragraph 0047); a first drain region 26P (Fig. 4, paragraph 0047); a first source contact 44P (Fig. 4, paragraph 0129) above and at least on the upper portion of the first source region 25P (Fig. 4), and a first drain contact 45P (Fig. 4, paragraph 0129) above and at least on the upper portion of the first drain region 26P (Fig. 4) but fails to disclose there is not a contact on the lower portion of one or both of the first source region or the first drain region. Additionally, the prior art does not teach or suggest an integrated circuit structure comprising: 10a first source contact above and at least on the upper portion of the first source region, and a first drain contact above and at least on the upper portion of the first drain region; wherein there is not a contact on the lower portion of one or both of the first source region or the first drain region; a second source contact below and at least on the lower portion of the second source 20region, and a second drain contact below and at least on the lower portion of the second drain region in combination with other elements of claim 1.
In addition, claim 10 would be allowable because a closest prior art, Kuroda et al. (US 2010/0181547), discloses a first source region 25P (Fig. 4, paragraph 0047); a first drain region 26P (Fig. 4, paragraph 0047); a first source contact 44P (Fig. 4, paragraph 0129) above and at least on the upper portion of the first source region 25P (Fig. 4), and 5a first drain contact 45P (Fig. 4, paragraph 0129) above and at least on the upper portion of the first drain region 26P (Fig. 4) but fails to disclose there is not a contact on the lower portion of one or both of the first source region or the first drain region. Additionally, the prior art does not teach or suggest an integrated circuit structure comprising: a first source contact above and at least on the upper portion of the first source region, and 5a first drain contact above and at least on the upper portion of the first drain region; wherein there is not a contact on the lower portion of one or both of the first source region or the first drain region; a second source contact below and at least on the lower portion of the second source region, and a second drain contact below and at least on the lower portion of the second drain 15region in combination with other elements of claim 10.
Furthermore, claim 17 would be allowable because a closest prior art, Kuroda et al. (US 2010/0181547), discloses a source region 25P (Fig. 4, paragraph 0047); a drain region 26P (Fig. 4, paragraph 0047); a backside source contact structure 63P (Fig. 4, paragraph 0064) in contact with the lower portion of the source region 25P (Fig. 4); and a backside drain contact structure 64P (Fig. 4, paragraph 0064) in contact with the lower portion of the drain region 26P (Fig. 4) but fails to disclose there is not a contact on the upper portion of one or both of the source region or the -7- Attorney Docket No. P1059t2PCT-US-CIExaminer: Koo, Lamont B. Serial No. 17/082,726Art Unit: 2813drain region. Additionally, the prior art does not teach or suggest an integrated circuit, comprising: the lower portion of the source region being compositionally distinct from the upper portion of the source region; and the lower portion of the drain region being compositionally distinct from the upper portion of the drain region; a backside source contact structure in contact with the lower portion of the source region; and a backside drain contact structure in contact with the lower portion of the drain region; wherein there is not a contact on the upper portion of one or both of the source region or the -7- Attorney Docket No. P1059t2PCT-US-CIExaminer: Koo, Lamont B. Serial No. 17/082,726Art Unit: 2813drain region in combination with other elements of claim 17.

A closest prior art, Kuroda et al. (US 2010/0181547), discloses an integrated circuit structure comprising: a first transistor 5P (Fig. 4, paragraph 0113) including 5a first semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), a first source region 25P (Fig. 4, paragraph 0047) adjacent a first side of the first semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), the first source region 25P (Fig. 4) including an upper and a lower portion, a first drain region 26P (Fig. 4, paragraph 0047) adjacent to a second side of the first semiconductor region, the first drain region 26P (Fig. 4) including an upper and a lower portion, 10a first source contact 44P (Fig. 4, paragraph 0129) above and at least on the upper portion of the first source region 25P (Fig. 4), and a first drain contact 45P (Fig. 4, paragraph 0129) above and at least on the upper portion of the first drain region 26P (Fig. 4); a second transistor 5N (Fig. 4, paragraph 0113) including a second semiconductor region (portion of 12 within “N-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), 15a second source region 25N (Fig. 4, paragraph 0055) adjacent a first side of the second semiconductor region (portion of 12 within “N-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), the second source region 25N (Fig. 4) including an upper and a lower portion, a second drain region 26N (Fig. 4, paragraph 0055) adjacent to a second side of the second semiconductor region, the second drain region 26N (Fig. 4) including an upper and a lower portion, a second source contact 63N (Fig. 4, paragraph 0065) below and at least on the lower portion of the second source 20region 25N (Fig. 4), and a second drain contact 64N (Fig. 4, paragraph 0065) below and at least on the lower portion of the second drain region 26N (Fig. 4); and a gate stack (22P and 22N in Fig. 4, paragraphs 0043 and 0051) at least above and on sidewalls of the first semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), and also at least above and on sidewalls of the second semiconductor region (portion of 12 within “N-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4) but fails to teach there is not a contact on the lower portion of one or both of the first source region or the first drain region as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-9 depend on claim 1.
In addition, a closest prior art, Kuroda et al. (US 2010/0181547), discloses an integrated circuit structure comprising: a first transistor 5P (Fig. 4, paragraph 0113) including a first semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), a first source region 25P (Fig. 4, paragraph 0047) adjacent a first side of the first semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), the first source region 25P (Fig. 4) including an upper and a lower portion, 42P105912PUSC1 a first drain region 26P (Fig. 4, paragraph 0047) adjacent to a second side of the first semiconductor region, the first drain region 26P (Fig. 4) including an upper and a lower portion, a first source contact 44P (Fig. 4, paragraph 0129) above and at least on the upper portion of the first source region 25P (Fig. 4), and 5a first drain contact 45P (Fig. 4, paragraph 0129) above and at least on the upper portion of the first drain region 26P (Fig. 4); a second transistor 5N (Fig. 4, paragraph 0113) including a second semiconductor region (portion of 12 within “N-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), a second source region 25N (Fig. 4, paragraph 0055) adjacent a first side of the second semiconductor region (portion of 12 within “N-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), the second source region 25N (Fig. 4) including an upper and a lower portion, 10a second drain region 26N (Fig. 4, paragraph 0055) adjacent to a second side of the second semiconductor region, the second drain region 26N (Fig. 4) including an upper and a lower portion, a second source contact 63N (Fig. 4, paragraph 0065) below and at least on the lower portion of the second source region 25N (Fig. 4), and a second drain contact 64N (Fig. 4, paragraph 0065) below and at least on the lower portion of the second drain 15region 26N (Fig. 4); a gate stack (22P and 22N in Fig. 4, paragraphs 0043 and 0051) at least above and on sidewalls of the first semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), and also at least above and on sidewalls of the second semiconductor region (portion of 12 within “N-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4); and a vertical isolation structure 13 (Fig. 4, paragraph 0040) between the first transistor 5P (Fig. 4, paragraph 0113) and the second transistor 5N (Fig. 4, paragraph 0113), the vertical isolation structure 13 (Fig. 4, paragraph 0145, wherein “silicon oxide”) including an electrically insulating material, such that 20the vertical isolation structure 13 (Fig. 4) is the first source region 25P (Fig. 4) and the second source region 25N (Fig. 4), and is also between the first drain region 26P (Fig. 4) and the second drain region 26N (Fig. 4); wherein the first source region 25P (Fig. 4, paragraph 0047) and the first drain region 26P (Fig. 4, paragraph 0047) each includes one (see paragraph 0047, wherein “p type”) of an n-type dopant or a p-type dopant, and the second source 5region 25N (Fig. 4, paragraph 0055) and the second drain region 26N (Fig. 4, paragraph 0055) each includes the other (see paragraph 0055, wherein “N type”) of an n-type dopant or a p-type dopant but fails to teach there is not a contact on the lower portion of one or both of the first source region or the first drain region as the context of claim 10. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 11-16 depend on claim 10.
Furthermore, a closest prior art, Kuroda et al. (US 2010/0181547), discloses an integrated circuit, comprising: 20a semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4); a gate structure (21P and 22P in Fig. 4, paragraph 0043) at least above the semiconductor region, the gate structure (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4) including a gate electrode 22P (Fig. 4, paragraph 0043) and a gate dielectric 21P (Fig. 4, paragraph 0043), the gate dielectric 21P (Fig. 4) between the gate electrode 22P (Fig. 4) and the semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4); a source region 25P (Fig. 4, paragraph 0047) adjacent a first side of the gate structure (21P and 22P in Fig. 4) and in contact with the 25semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), the source region 25P (Fig. 4) including a lower portion and an upper portion; a drain region 26P (Fig. 4, paragraph 0047) adjacent a second side of the gate structure (21P and 22P in Fig. 4) and in contact with the semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), the drain region 26P (Fig. 4) including a lower portion and an upper 30portion; 44P105912PUSC1 a backside source contact structure 63P (Fig. 4, paragraph 0064) in contact with the lower portion of the source region 25P (Fig. 4); and a backside drain contact structure 64P (Fig. 4, paragraph 0064) in contact with the lower portion of the drain region 26P (Fig. 4) but fails to teach the lower portion of the source region being compositionally distinct from the upper portion of the source region; and the lower portion of the drain region being compositionally distinct from the upper portion of the drain region; wherein there is not a contact on the upper portion of one or both of the source region or the-7- Attorney Docket No. P1059t2PCT-US-CIExaminer: Koo, Lamont B.Serial No. 17/082,726Art Unit: 2813drain region as the context of claim 17. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 18-20 depend on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813